Case 9:17-cv-00089-DLC Document 285 Filed 12/14/18 Page 1 of 5

UNITED STATES DISTRICT COURT

DISTRICT OF MONTANA, MISSOULA DIVISION

CROW INDIAN TRIBE ET AL.,

CV- l 7-89-l\/l-DLC (Lead)
Plaintiff,

Consolidated With:

CV- l 7-l l7-M-DLC

CV- l 7-l lS-M-DLC
UNITED STATES DEPARTMENT CV-l7-l lQ-M-DLC

)
)
)
)
v. )
§
OF THE INTERIOR, ET AL., ) CV-l’7-l23-l\/l-DLC
)
)
)
)
)
)
)
)

CV lS-lG-M-DLC (Aland)
F ederal Defendants,

and PLAINTIFF PRO SE ALAND’S

NOTICE OF PROTECTIVE

STATE OF WYOMING, ET AL., CROSS-APPEAL

lntervenors-Defendants.

Plaintiff Pro Se Robert H. Aland files this notice of protective cross-appeal
to the United States Court of Appeals for the Ninth Circuit from certain rulings
(see beloW) in this Court’s (a) September 24, 2018, Order (ECF 266) and October
23, 2018, Order (ECF 274) and (b) October 23, 2018, Judgrnent (ECF 275) to the
extent those rulings are related to and incorporated therein.

The purpose of this protective cross-appeal is to preserve for judicial
consideration and resolution, if necessary, certain claims by Plaintiff Aland that

Were not addressed and resolved by this Court on their merits in the September 24,

Case 9:17-cv-00089-DLC Document 285 Filed 12/14/18 Page 2 of 5

2018, Orderl and October 23, 2018, Order. Specifically, this protective cross-
appeal relates to rulings in the Court’s October 23, 2018, Order dismissing as moot
the following six claims in Plaintiff’s Complaint (ECF 1), each of Which is
potentially dispositive of this litigation in Plaintiff’ s favor consistent With the
September 24 and October 237 2018, Orders and October 23, 2018, Judgment:

1. Claim 1 alleging that Federal Defendants are precluded by offensive non-
mutual collateral estoppel from relitigating the validity of removing Endangered
Species Act (“ESA”), 16 U.S.C. §§ 1531 et seq., protection for grizzly bears in the
Greater Yellowstone Ecosystem (“GYE”) in light of Greater Yellowstone
Coall`tion v. Servheen, 672 F. Supp. 2d 1105 (D. Mont. 2009), aff’d, 665 F.3d 1015
(9th Cir. 2011)2;

2. Claim 2 alleging that Federal Defendants Were required to promulgate
the 2017 Final Delisting Rule, 82 Fed. Reg. 30502 (June 30, 2017), Within the
mandatory 12-month statutory deadline set forth in the ESA, 16 U.S.C. §

1533(b)(6)(A)(i), but promulgated the 2017 Final Delisting Rule after expiration of

 

1 ln the September 24, 2018, Order the Court stated, in pertinent part, that (a) “the
present Order does not address Plaintiff Aland’s Claims 2, 4 and 8” and (b) it
“does not reach the Plaintiffs’ other arguments, as it finds the listed arguments
dispositive.” ECF 266, footnotes l & 2.

2 Claim 1 has been fully briefed ECFS 183 at 4-8, 16-20; 187-l at 4-10; 203 at
119-20; 205 at 150-60; 226 at 3-8; 228 at 8-10.

Case 9:17-cv-OOO89-DLC Document 285 Filed 12/14/18 Page 3 of 5

that deadline, without an extension under 16 U.S.C. § 1533(b)(6)(B)(i), in violation
of the ESA and Administrative Procedure Act (“APA”), 5 U.S.C. §§ 704 and
796(2)(A) and 03)3;

3. Claim 3 alleging that Federal Defendants violated the APA public
comments requirements, 5 U.S.C. § 5 5 3(c), by disregarding scientific and other
comments received from the public with regard to the 2016 Proposed Delisting
Rule, 81 Fed. Reg. 13174 (l\/larch 11, 2016)4;

4. Claim 4 alleging that Federal Defendants conducted the required peer
review process in violation of (a) their own internal requirements and policies and
(a) Rules 104(a) and 702 of the F ederal Rules of Evidence, Daubert v. Merrell
Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), and Kwnho Tire C0., Ltd. v.
Carmz`chael, 526 U.S. 137 (1999)5;

5. Claim 5 alleging that the GYE grizzly bears were not recovered as
required by the ESA, 50 C.F.R. § 424.11(d)(2), for the purpose of removing the

GYE grizzly bears’ ESA protectioné; and

 

3 Claim 2 has been briefed by Plaintiff. ECFs 44-47. See ECFs 178 at 6; 274 at 2.

4 Claim 3 has been fully briefed ECFs 183 at 8-10, 20-25; 187-1 at 10-14; 203 at
120-23; 205 at 160-65; 226 at 9-11.

5 Claim 4 has not been briefed See ECFs 178 at 6; 274 at 2.

6 Claim 5 has been fully briefed ECFs 183 at 10-14, 25-28; 187-1 at 14-19; 203 at
49-56; 205 at 165-74; 226 at 11-13.

Case 9:17-cv-OOO89-DLC Document 285 Filed 12/14/18 Page 4 of 5

6. Claim 8 alleging that the 2017 Final Delisting Rule was contaminated by
improper political interference rather than determined “solely on the basis of the
best scientific and commercial data available” in violation of the ESA ( 16 U.S.C. §
1533(b)(1)(A)', 50 C.F.R. § 424.11(b), (c)) and APA.7

This protective cross-appeal also relates specifically to the Court’s ruling in
the September 24, 2018, Order denying as moot Plaintiff’ s April 20, 2018, Motion
To Supplement Final Administrative Record and Allow Limited Discovery (ECF
17 1).8

Respectfully submitted this 14th day of December 2018.

Rt-B€</`t"ti Ufa,w@_/

Robert H. Aland, Plaintiff

 

140 Old Green Bay Road
Winnetka, IL 60093-1512
Telephone: (847) 784-0994
Fax: (847) 446-0993

E-mail: rhaland@comcast.net

 

7 Claim 8 has not been briefed See ECFs 178 at 6; 274 at 2.
8 The Motion has been iiilly briefed ECFs 170, 171, 173, 177, 181, 199.

_4_

Case 9:17-cv-OOO89-DLC Document 285 Filed 12/14/18 Page 5 of 5

CERTIFICATE QF §ERVI§ §E

Plaintiff certifies that on December 14, 2018, pursuant to the Court’s Order
dated l\/lay 14, 2018 (ECF 17 8), he filed PLAINTIFF PRO SE ALAND’S
NOTICE OF PROTECTIVE CROSS-APPEAL by electronically submitting the
document to the Clerk of the Court, who will file the document by using the
CM/ECF System, which will send notice of filing to all counsel of record

antwtll-.CUMQ/

Robert H. Aland, Plaintiff

 

